             Case 1:20-cv-03274-VM Document 50 Filed 11/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
KDH CONSULTING GROUP LLC, directly and                                             20 Civ. 3274 (VM)
derivatively on behalf of ITERATIVE CAPITAL, L.P.,
                                                                                   Hon. Victor Marrero
                                                               Plaintiff,
                              – against –
                                                                                     NOTICE OF CHANGE OF
ITERATIVE CAPITAL MANAGEMENT L.P.,                                                     LAW FIRM NAME
ITERATIVE CAPITAL GP, LLC, ITERATIVE OTC,
LLC (D/B/A “I2 TRADING” AND “ESCHER”),
ITERATIVE MINING, LLC, BRANDON BUCHANAN
and CHRISTOPHER DANNEN,
                                                          Defendants.
-------------------------------------------------------------------------- X
TO:      The Clerk of Court and All Parties of Records:

         PLEASE TAKE NOTICE THAT the law firm Dilendorf Khurdayan PLLC has changed its

name to Khurdayan PLLC. The new contact information is:

                                                 Khurdayan PLLC
                                             60 Broad Street, 24th floor
                                               New York, NY 10004
                                             Telephone: (917) 210-1066




                                                                               KHURDAYAN PLLC
Dated: November 13, 2020
       New York, New York                                                      _________________________
                                                                               by: Rika Khurdayan, Esq.
                                                                               federal bar number AK9122

                                                                               Attorneys for Plaintiff
                                                                               60 Broad Street, 24th Floor
                                                                               New York, NY 10004
                                                                               Tel: (917) 210-1066
                                                                               rika@kstechlaw.com
